Citation Nr: 1215732	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-14 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from January 1966 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 RO rating decision that, in pertinent part, denied a claim for a TDIU rating.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially claims that his established service-connected disabilities prevent gainful employment, warranting a TDIU rating.  He is currently service-connected for diabetes mellitus with erectile dysfunction (rated 20 percent); diabetic nephropathy with chronic kidney failure and hypertension (rated 60 percent); right upper extremity peripheral neuropathy (rated 10 percent); left upper extremity peripheral neuropathy (rated 10 percent); right lower extremity peripheral neuropathy (rated 10 percent); left lower extremity neuropathy (rated 10 percent); diabetic retinopathy (rated 0 percent); and for coronary artery disease with stent placement (rated 60 percent).  The combined disability rating is 90 percent.  Thus, the Veteran's service-connected disabilities satisfy the schedular criteria set forth in 38 C.F.R. § 4.16 (a) (2011).  

The Veteran was afforded a VA general medical examination in July 2006.  The diagnoses were diabetes mellitus, type II; diabetic nephropathy with chronic kidney failure; hypertension; coronary heart disease; diabetic neuropathy; erectile impotence (dysfunction); and traumatic arthritis of the right knee.  The examiner commented that while the Veteran's health conditions of diabetes mellitus, type II; diabetic nephropathy; hypertension; and coronary artery disease with stent placement, might interfere with him engaging in strenuous work, those disabilities should not interfere with him being gainfully employed with sedentary work.  

The Board observes that in a May 2009 VA Form 9, the Veteran reported that he had applied for and been denied vocational rehabilitation because it was determined that he was unemployable due to the severity of all of his service-connected disabilities.  The Veteran also stated that recent VA treatment records, as well as vocational rehabilitation records, clearly support his claim for a TDIU rating.  Additionally, as discussed in more detail below, the Board observes that the Veteran is also claiming service connection for multiple disabilities which may impact his claim for a TDIU rating.  As such, the Board has no discretion and must remand this matter to afford the Veteran a VA examination, with an opinion from an examiner, after a review of the entire claims file, as to whether all of his service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  See Colayong v. West, 12 Vet. App. 524, 538 (1999); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Additionally, the Board observes that in March 2012 statement, the Veteran's representative raised the issues of entitlement to service connection for a right knee disability, a left knee disability, a right shoulder disability, a left shoulder disability, a respiratory disorder, anemia, and for edema of the right and left lower extremities.  The Board notes that the Veteran's claims for service connection for such disabilities are inextricably intertwined with his claim for a TDIU rating.  Thus, a decision by the Board on the Veteran's claim for a TDIU rating would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

The Board notes that the Veteran has not been afforded a VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claims for service connection for a right knee disability, a left knee disability, a right shoulder disability, a left shoulder disability, a respiratory disorder, anemia, and for edema of the right and left lower extremities.  Such examinations should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examinations, any outstanding records of pertinent treatment should be obtained and added to the record.  

Further, as discussed above, in a May 2009 VA Form 9, the Veteran reported that that recent VA treatment records from the Birmingham, Alabama VA Medical Center, as well as vocational rehabilitation records, clearly support his claim for a TDIU rating.  The Board notes that the most recent VA treatment reports of record from the Birmingham, Alabama VA Medical Center are dated in June 2009.  As there may be outstanding VA treatment records available, and as the records associated with the Veteran's claim for vocational rehabilitation benefits may include evidence pertinent to his claim for a TDIU rating and are not available via Virtual VA, such records should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be considered if the material could be determinative of the claim).  

Finally, the Board finds that the requirements of VA's duty to notify and assist the Veteran have not been met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate a claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence the VA will attempt to obtain.  A review of the claims folder shows that the Veteran has not been specifically provided VCAA notice as to his claims for entitlement to service connection for a right knee disability, a left knee disability, a right shoulder disability, a left shoulder disability, a respiratory disorder, anemia, and for edema of the right and left lower extremities.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002) are fully complied with and satisfied with respect to the issues of entitlement to service connection for a right knee disability, a left knee disability, a right shoulder disability, a left shoulder disability, a respiratory disorder, anemia, and for edema of the right and left lower extremities.  The notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Obtain and/or make available via Virtual VA copies of the Veteran's VA treatment records that are not already in the claims folder relating to his reported treatment for his service-connected disabilities, and dated since June 2009, from the Birmingham, Alabama VA Medical Center.  

3.  Ask the Veteran to identify all other medical providers who have treated him for his service-connected disabilities since June 2009.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  

4.  Obtain the records related to the Veteran's application for vocational rehabilitation benefits and associate any vocational rehabilitation folder with the claims folder.  All efforts to obtain such VA records should be fully documented, and a negative response must be provided if the records are not available.  

5.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed right knee disability, left knee disability, right shoulder disability, left shoulder disability, respiratory disorder, anemia, and edema of the right and left lower extremities.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should diagnose all current right knee, left knee, right shoulder, left shoulder, and respiratory disorders.  The examiner should also indicate whether the Veteran has anemia, as well as edema of the right and left lower extremities.  

The examiner must also opine as to whether any diagnosed right knee, left knee, right shoulder, and left shoulder disabilities, as well as any diagnosed respiratory disorders, anemia, and edema of the right and left lower extremities are etiologically related to his period service or were caused or aggravated by his service-connected disabilities.  

The examiner must specifically acknowledge and discuss any reports by the Veteran that any such disabilities manifested during his period of service.  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

All findings and conclusions should be set forth in a legible report.

6.  Have the Veteran undergo the appropriate VA examination to ascertain the current severity of his service-connected disabilities and to obtain a medical opinion as to whether the service-connected disabilities alone render him unemployable.  The claims folder must be made available and reviewed by the examiner.  The examiner should describe current impairment from each of the service-connected disabilities, and should specifically provide an opinion as to whether the Veteran's service-connected disabilities.

Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran is unable to work due solely due to his diabetes mellitus and associated manifestations, i.e., his nephropathy, peripheral neuropathy and diabetic retinopathy.

The examiner must also state whether the Veteran would be unable to work due to his heart disability alone.

In addition, the examiner must opine whether it is as at least as likely as not that the Veteran's service-connected disabilities, in the aggregate, render him unable to secure or follow a substantially gainful occupation.

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

All findings and conclusions must be set forth in a legible report.

7.  Then adjudicate the claims for entitlement to service connection for a right knee disability, a left knee disability, a right shoulder disability, a left shoulder disability, a respiratory disorder, anemia, and for edema of the right and left lower extremities and thereafter readjudicate the TDIU claim.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

